On Rehearing.
Fellows, J.
We were led to grant a rehearing in this case upon the claim made by the applicant that the award of the board rested in part at least upon an impairment of the shoulder, due to the accident, and by the insistence of counsel that we had overlooked this finding of the board in determining the case. We have re-examined the case, aided by briefs filed upon the rehearing, and conclude that the case made upon this record was correctly decided. In applicant’s petition to the board to set aside and review the agreement there is no claim of disability by reason of any impairment of the shoulder. The petition alleges:
*133“That because of the condition of his hand he will suffer partial disability for the performance of work of any kind for the remainder of his life.”
The testimony as to the cause of the condition of applicant’s shoulder was in conflict. While the board mentioned the inflammation about the shoulder, there was no finding that the condition of the shoulder in any way contributed to applicant’s disability, or that it was caused by the accident, and it was not made the basis of the award, and did not enter into it. The award was based upon the finding that the injury, “together with the previous loss of other members of the same hand,” produced a total incapacity. In making the order it did, based upon this finding, the board was in error. The order is reversed and the petition dismissed.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Brooke, JJ., concurred.